Exhibit 10.5

 

NORTHROP GRUMMAN CORPORATION

MARCH 2004 SPECIAL AGREEMENT

 

THIS AGREEMENT is made and entered into by and between Northrop Grumman
Corporation, a Delaware corporation (hereinafter referred to as the “Company”)
and                  (hereinafter referred to as the “Executive”).

 

RECITALS

 

The Board of Directors of the Company has approved the Company entering into a
severance agreement with the Executive.

 

The Executive is a key executive of the Company.

 

Should the possibility of a Change in Control of the Company arise, the Board
believes it imperative that the Company and the Board should be able to rely
upon the Executive to continue in his position, and that the Company should be
able to receive and rely upon the Executive’s advice, if requested, as to the
best interests of the Company and its stockholders without concern that the
Executive might be distracted by the personal uncertainties and risks created by
the possibility of a Change in Control.

 

Should the possibility of a Change in Control arise, in addition to his regular
duties, the Executive may be called upon to assist in the assessment of such
possible Change in Control, advise management and the Board as to whether such
Change in Control would be in the best interests of the Company and its
stockholders, and to take such other actions as the Board might determine to be
appropriate.

 

NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of his advice and counsel notwithstanding
the possibility, threat, or occurrence of a Change in Control of the Company,
and to induce the Executive to remain in the employ of the Company in the face
of these circumstances and for other good and valuable consideration, the
Company and the Executive agree as follows:

 

Article 1.   Term

 

This Agreement shall be effective as of March 1, 2004 (the “Effective Date”).
This Agreement will continue in effect through February 28, 2007. However, at
the end of such three (3) year period and, if extended, at the end of each
additional year thereafter, the term of this Agreement shall be extended
automatically for one (1) additional year, unless the Committee delivers written
notice at least six (6) months prior to the end of such term, or extended term,
to the Executive that this Agreement will not be extended, and if such notice is
timely given this Agreement will terminate at the end of the term then in
progress; provided, however, that this provision for automatic extension shall
have no application following a Change in Control.

 

However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for the longer of: (i)
twenty-four (24) months beyond the month in which such Change in Control
occurred; or (ii) until all obligations of the Company hereunder have been
fulfilled, and until all benefits required hereunder have been paid to the

 

1



--------------------------------------------------------------------------------

Executive. Any subsequent Change in Control (“Subsequent Change in Control”)
that occurs during the original or any extended term shall also continue the
term of this Agreement until the later of: (i) twenty-four (24) months beyond
the month in which such Subsequent Change in Control occurred; or (ii) until all
obligations of the Company hereunder have been fulfilled, and until all benefits
required hereunder have been paid to the Executive; provided, however, that if a
Subsequent Change in Control occurs, it shall only be considered a Change in
Control under this Agreement if it occurs no later than twenty-four (24) months
after the immediately preceding Change in Control or Subsequent Change in
Control.

 

Article 2.   ERISA

 

This Agreement is intended as part of a severance program of the Company that
constitutes (i) a pension plan within the meaning of Section 3(2) of ERISA, and
(ii) an unfunded pension plan maintained by the Company for a select group of
management or highly compensated employees within the meaning of Department of
Labor Regulation 2520.104-23 promulgated under ERISA, and Sections 201, 301, and
401 of ERISA.

 

Article 3.   Definitions

 

Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

  (a) “Agreement” means this March 2004 Special Agreement.

 

  (b) “Base Salary” means the salary of record paid to the Executive by the
Company as annual salary (whether or not deferred), but excludes amounts
received under incentive or other bonus plans.

 

  (c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.

 

  (d) “Beneficiary” means the persons or entities designated or deemed
designated by the Executive pursuant to Section 11.2.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f) “Cause” shall mean the occurrence of either or both of the following:

 

  (i) The Executive’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or

 

  (ii) The willful engaging by the Executive in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

 

2



--------------------------------------------------------------------------------

  (g) “Change in Control” of the Company shall be deemed to have occurred as of
the first day that any one or more of the following conditions shall have been
satisfied:

 

  (i) Any Person (other than those Persons in control of the Company as of the
Effective Date, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any affiliate of the Company or
a successor) becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing twenty-five percent (25%) or more of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this clause (i): (A) “Person” or “group” shall not include
underwriters acquiring newly-issued voting securities (or securities convertible
into voting securities) directly from the Company with a view towards
distribution, (B) creditors of the Company who become stockholders of the
Company in connection with any bankruptcy of the Company under the laws of the
United States shall not, by virtue of such bankruptcy, be deemed a “group” or a
single Person for the purposes of this clause (i) (provided that any one of such
creditors may trigger a Change in Control pursuant to this clause (i) if such
creditor’s ownership of Company securities equals or exceeds the foregoing
threshold), and (C) an acquisition shall not constitute a Change in Control if
made by an entity pursuant to a transaction that is covered by and does not
otherwise constitute a Change in Control under clause (iii) below;

 

  (ii) On any day after the Effective Date (the “Measurement Date”) Continuing
Directors cease for any reason to constitute either: (1) if the Company does not
have a Parent, a majority of the Board; or (2) if the Company has a Parent, a
majority of the Board of Directors of the Controlling Parent. A director is a
“Continuing Director” if he or she either:

 

  (1) was a member of the Board on the applicable Initial Date (an “Initial
Director”); or

 

  (2) was elected to the Board (or the Board of Directors of the Controlling
Parent, as applicable), or was nominated for election by the Company’s or the
Controlling Parent’s stockholders, by a vote of at least two-thirds (2/3) of the
Initial Directors then in office.

 

A member of the Board (or Board of Directors of the Controlling Parent, as
applicable) who was not a director on the applicable Initial Date shall be
deemed to be an Initial Director for purposes of clause (2) above if his or her
election, or nomination for election by the Company’s or the

 

3



--------------------------------------------------------------------------------

Controlling Parent’s stockholders, was approved by a vote of at least two-thirds
(2/3) of the Initial Directors (including directors elected after the applicable
Initial Date who are deemed to be Initial Directors by application of this
provision) then in office.

 

“Initial Date” means the later of (1) the Effective Date or (2) the date that is
two (2) years before the Measurement Date.

 

  (iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the Beneficial Owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, more than sixty percent (60%) of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, is a Parent
of the Company or the successor of the Company) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or a Parent of the Company or any successor of
the Company or any employee benefit plan (or related trust) of the Company or
such entity resulting from such Business Combination or a Parent of the Company
or the successor entity) Beneficially Owns, directly or indirectly, twenty-five
percent (25%) or more of, respectively, the then-outstanding shares of common
stock of the entity resulting from such Business Combination or the combined
voting power of the then-outstanding voting securities of such entity, except to
the extent that the ownership in excess of twenty-five percent (25%) existed
prior to the Business Combination, and (3) a Change in Control is not triggered
pursuant to clause (ii) above with respect to the Company (including any
successor entity) or any Parent of the Company (or the successor entity).

 

  (iv) A complete liquidation or dissolution of the Company other than in the
context of a transaction that does not constitute a Change in Control of the
Company under clause (iii) above.

 

Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the Effective Date constitute a Change in Control.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything in clause (iii) above to the contrary, a change in
ownership of the Company resulting from creditors of the Company becoming
stockholders of the Company in connection with any bankruptcy of the Company
under the laws of the United States shall not trigger a Change in Control
pursuant to clause (iii) above.

 

  (h) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

  (i) “Committee” means the Compensation and Management Development Committee of
the Board, or any other committee appointed by the Board to perform the
functions of the Compensation and Management Development Committee.

 

  (j) “Company” means Northrop Grumman Corporation, a Delaware corporation
(including, for purposes of determining whether the Executive is employed by the
Company, any and all subsidiaries specified by the Committee), or any successor
thereto as provided in Article 10.

 

  (k) “Controlling Parent” means the Company’s Parent so long as a majority of
the voting stock or voting power of that Parent is not Beneficially Owned,
directly or indirectly through one or more subsidiaries, by any other Person. In
the event that the Company has more than one “Parent,” then “Controlling Parent”
shall mean the Parent of the Company the majority of the voting stock or voting
power of which is not Beneficially Owned, directly or indirectly through one or
more subsidiaries, by any other Person.

 

  (l) “Disability” means disability as defined in the Company’s long-term
disability plan in which the Executive participates at the relevant time or, if
the Executive does not participate in a Company long-term disability plan at the
relevant time, as such term is defined in the Company’s principal long-term
disability plan that generally covers the Company’s senior-level executives at
that time.

 

  (m) “Effective Date” means March 1, 2004.

 

  (n) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs.

 

  (o) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  (p) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

  (q) “Executive” means the individual identified in the first sentence, and on
the signature page, of this Agreement.

 

5



--------------------------------------------------------------------------------

  (r) “Good Reason” means, without the Executive’s express written consent, the
occurrence of any one or more of the following:

 

  (i) A material reduction in the nature or status of the Executive’s
authorities, duties, and/or responsibilities, (when such authorities, duties,
and/or responsibilities are viewed in the aggregate) from their level in effect
on the day immediately prior to the start of the Protected Period, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Executive; provided that if the Executive
is a vice president, for purposes of the preceding phrase the Executive’s loss
of vice president status (other than a promotion to a higher level officer) will
constitute Good Reason. In addition, Good Reason will be deemed to exist if the
Executive’s reporting relationship is diminished from the Executive’s reporting
relationship in effect on the day immediately prior to the start of the
Protected Period (for example, if the Executive reports directly to the
Company’s Chief Executive Officer on the day immediately prior to the start of
the Protected Period, Good Reason will be deemed to exist if the Executive’s
reporting relationship is changed such that the Executive no longer reports
directly to the Chief Executive Officer of the Company or any Parent or directly
to the Board of Directors of the Company or any Parent).

 

  (ii) A reduction by the Company in the Executive’s Base Salary as in effect on
the Effective Date or as the same shall be increased from time to time.

 

  (iii) A significant reduction by the Company of the Executive’s aggregate
incentive opportunities under the Company’s short and/or long-term incentive
programs, as such opportunities exist on the Effective Date, or as such
opportunities may be increased after the Effective Date. For this purpose, a
significant reduction in the Executive’s incentive opportunities shall be deemed
to have occurred in the event his targeted annualized award opportunities and/or
the degree of probability of attainment of such annualized award opportunities
are diminished by the Company from the levels and probability of attainment that
existed as of the Effective Date.

 

  (iv) The failure of the Company to maintain (x) the Executive’s relative level
of coverage and accruals under the Company’s employee benefit and/or retirement
plans, policies, practices, or arrangements in which the Executive participates
as of the Effective Date, both in terms of the amount of benefits provided, and
amounts accrued and (y) the relative level of the Executive’s participation in
such plans, policies, practices, or arrangements on a basis at least as
beneficial as, or substantially equivalent to, that on which the Executive
participated in such plans immediately prior to the Effective Date. For this
purpose, the Company may eliminate and/or modify existing programs and coverage
levels; provided, however, that the Executive’s level of coverage under all such
programs must be at least as great as is provided to executives who have the
same or lesser levels of reporting responsibilities within the Company’s
organization.

 

6



--------------------------------------------------------------------------------

  (v) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Article 10.

 

  (vi) Any purported termination by the Company of the Executive’s employment
that is not effected pursuant to a Notice of Termination satisfying the
requirements of Section 4.8 and for purposes of this Agreement, no such
purported termination shall be effective.

 

  (vii) The Executive is informed by the Company that his or her principal place
of employment for the Company will be relocated to a location that is greater
than fifty (50) miles away from the Executive’s principal place of employment
for the Company at the start of the corresponding Protected Period; provided
that, if the Company communicates an intended effective date for such
relocation, in no event shall Good Reason exist pursuant to this clause (vii)
more than ninety (90) days before such intended effective date.

 

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute a consent to, or a waiver
of rights with respect to, any circumstances constituting Good Reason herein.

 

  (s) “Parent” means an entity that Beneficially Owns a majority of the voting
stock or voting power of the Company, or all or substantially all of the
Company’s assets, directly or indirectly through one or more subsidiaries.

 

  (t) “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

  (u) “Qualifying Termination” has the meaning given to such term in Sections
4.3(a) and 4.3(b).

 

  (v) “Severance Benefits” means the payments and/or benefits provided in
Section 4.4.

 

Article 4.   Severance Benefits

 

4.1. Right to Severance Benefits. The Executive shall be entitled to receive
from the Company Severance Benefits, as described in Section 4.4, if the
Executive has incurred a Qualifying Termination.

 

The Executive shall not be entitled to receive Severance Benefits if his
employment terminates (regardless of the reason) before the Protected Period (as
such term is defined in Section 4.3(d)) corresponding to a Change in Control of
the Company or more than twenty-four (24) months after the date of a Change in
Control of the Company.

 

7



--------------------------------------------------------------------------------

4.2. Services During Certain Events. In the event a Person begins a tender or
exchange offer, circulates a proxy to stockholders of the Company, or takes
other steps seeking to effect a Change in Control, the Executive agrees that he
will not voluntarily leave the employ of the Company and will continue to render
services until the later of (i) the date such Person has abandoned or terminated
his or its efforts to effect a Change in Control, and (ii) the date that is six
(6) months after a Change in Control has occurred. Notwithstanding the
foregoing, the Company may terminate the Executive’s employment for Cause at any
time, and the Executive may terminate his employment at any time after the
Change in Control for Good Reason.

 

4.3. Qualifying Termination.

 

  (a) Subject to Sections 4.3(e), 4.3(f), 4.5, 4.6 and 4.7, the occurrence of
any one or more of the following events within the Protected Period
corresponding to a Change in Control of the Company, or within twenty-four (24)
calendar months following the date of a Change in Control of the Company shall
constitute a “Qualifying Termination”:

 

  (i) An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause;

 

  (ii) A voluntary termination of employment by the Executive for Good Reason;

 

  (iii) A successor company fails or refuses to assume by written instrument the
Company’s obligations under this Agreement, as required by Article 10; or

 

  (iv) The Company or any successor company repudiates or breaches any of the
provisions of this Agreement.

 

  (b) Subject to Sections 4.3(e), the Executive shall also be deemed to have had
a “Qualifying Termination” if each of the following conditions is satisfied:

 

  (i) A Change in Control of the Company occurs; and

 

  (ii) At any time after the start of the Protected Period corresponding to such
Change in Control and on or before the last day of the twelfth (12th) month
following the month in which the Change in Control occurs, the Chief Executive
Officer of the Company on the day immediately prior to the start of such
Protected Period ceases for any reason (other than due to either (a) the death
of the Chief Executive Officer, (b) the Chief Executive Officer’s termination of
employment due to his or her disability (within the meaning of the Company’s
long-term disability plan in which the Chief Executive Officer participates at
the relevant time or, if the Chief Executive Officer does not participate in a
Company long-term disability plan at the relevant time, as such term is defined
in the Company’s principal long-term disability plan that generally covers the
Company’s senior-level executives at that time), or (c) the Chief Executive
Officer’s termination of employment on account of reaching mandatory retirement
age (as such age may be defined from time to time in policies adopted by the
Company prior to the commencement of the Protected Period, and consistent with
applicable law)) to be the Chief Executive Officer of the Company or of a
Parent; and

 

8



--------------------------------------------------------------------------------

  (iii) The Executive remains continuously employed by the Company through the
last day of the twelfth (12th) month following the month in which the first
Change in Control of the Company occurs; and

 

  (iv) The Executive terminates employment with the Company (whether or not for
Good Reason, but other than due to the Executive’s death) during the thirteenth
(13th) month following the month in which the first Change in Control of the
Company occurs; and

 

  (v) The Company does not have Cause to terminate the Executive’s employment at
the time of the Executive’s termination; provided that if the Company intends to
assert that it had Cause to terminate the Executive’s employment it must
promptly deliver a written Notice of Termination to the Executive pursuant to
Section 11.6 setting forth its claimed basis for Cause even if such notice is
delivered after the termination of employment by the Executive.

 

  (c) If more than one of the events set forth in Sections 4.3(a) and 4.3(b)
occurs, such events shall constitute but a single Qualifying Termination and the
Executive shall be entitled to but a single payment of the Severance Benefits.

 

  (d) The “Protected Period” corresponding to a Change in Control of the Company
shall be a period of time determined in accordance with the following:

 

  (i) If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 

  (ii) If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 

9



--------------------------------------------------------------------------------

  (iii) In the case of any Change in Control not described in clause (i) or (ii)
above, the Protected Period shall commence on the date that is six (6) months
prior to the Change in Control and shall continue through and including the date
of the Change in Control.

 

  (e) Notwithstanding anything else contained herein to the contrary, the
Executive’s termination of employment on account of reaching mandatory
retirement age, as such age may be defined from time to time in policies adopted
by the Company prior to the commencement of the Protected Period, and consistent
with applicable law, shall not be a Qualifying Termination.

 

  (f) Notwithstanding anything else contained herein to the contrary, the
termination of the Executive’s employment (or other events giving rise to Good
Reason) shall not constitute a Qualifying Termination if there is objective
evidence that, as of the commencement of the Protected Period, the Executive had
specifically been identified by the Company as an employee whose employment
would be terminated as part of a corporate restructuring or downsizing program
that commenced prior to the Protected Period and such termination of employment
was expected at that time to occur within six (6) months.

 

  (g)

Notwithstanding anything else contained herein to the contrary (other than those
provisions that contain an express exception to this Section 4.3(g)), the
Executive’s Severance Benefits under this Agreement shall be reduced by the
severance benefits (including, without limitation, any other change-in-control
severance benefits and any other severance benefits generally) that the
Executive may be entitled to under any other plan, program, agreement or other
arrangement with the Company (including, without limitation, any such benefits
provided for by an employment agreement, a prior Northrop Grumman Corporation
Special Agreement, a Northrop Grumman Corporation March 2000 Special Agreement,
under the prior Northrop Grumman Corporation Change-In-Control Severance Plan,
or under the Northrop Grumman Corporation March 2000 Change-In-Control Severance
Plan); provided that if the Executive is otherwise entitled to receive Severance
Benefits under this Agreement and severance benefits under the Northrop Grumman
Corporation March 2004 Change-In-Control Severance Plan, benefits shall be paid
under this Agreement rather than under such plan. For purposes of the foregoing,
any cash severance benefits payable to the Executive under any other plan,
program, agreement or other arrangement with the Company shall offset the cash
severance benefits otherwise payable to the Executive under this Agreement on a
dollar-for-dollar basis. For purposes of the foregoing, non-cash severance
benefits to be provided to the Executive under any other plan, program,
agreement or other arrangement with the Company shall offset any corresponding
benefits otherwise to be provided to the Executive under this Agreement or, if
there are no corresponding benefits otherwise to be provided to the Executive
under this Agreement, the value of such benefits shall offset the

 

10



--------------------------------------------------------------------------------

 

cash severance benefits otherwise payable to the Executive under this Agreement
on a dollar-for-dollar basis. If the amount of other benefits to be offset
against the cash severance benefits otherwise payable to the Executive under
this Agreement in accordance with the preceding two sentences exceeds the amount
of cash severance benefits otherwise payable to the Executive under this
Agreement, then the excess may be used to offset other non-cash severance
benefits otherwise to be provided to the Executive under this Agreement on a
dollar-for-dollar basis. For purposes of this paragraph, the Company shall
reasonably determine the value of any non-cash benefits.

 

4.4. Description of Severance Benefits. In the event that the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 4.1 and 4.3, the
Company shall pay to the Executive and provide him or her with the following:

 

  (a) An amount equal to three (3) times the highest rate of the Executive’s
annualized Base Salary in effect at any time up to and including the Effective
Date of Termination.

 

  (b) An amount equal to three (3) times the greater of: (i) the highest of the
Executive’s bonus earned under the Company’s Performance Achievement Plan or
Incentive Compensation Plan (or a successor bonus program) for any one of the
three (3) full fiscal years prior to the date of the Change in Control of the
Company; or (ii) the Executive’s target annual bonus established under the
Company’s Performance Achievement Plan or Incentive Compensation Plan bonus
program (or any successor bonus program) for the fiscal year in which the Change
in Control of the Company occurs. (The greater of the amount determined pursuant
to clause (i) or clause (ii) in the preceding sentence with respect to the
Executive is referred to as the Executive’s “Bonus Amount.”) Special bonuses or
bonus enhancements that would otherwise be included for purposes of the
calculation pursuant to the first sentence of this Section 4.4(b), but that are
related to a merger, acquisition, consolidation, reorganization, spin-off or
similar event and that are not part of the Company’s customary on-going program
of Performance Achievement Plan or Incentive Compensation Plan (or any successor
bonus program) bonuses shall be excluded for purposes of such calculation.

 

  (c) An amount in settlement of the Executive’s bonus opportunity under the
Company’s Performance Achievement Plan or Incentive Compensation Plan (or a
successor bonus program) for the fiscal year in which the Effective Date of
Termination occurs, such amount determined as follows:

 

  (i) If the Effective Date of Termination occurs in the fiscal year in which
the Change in Control of the Company occurs, then such amount shall equal the
sum of:

 

  (A)

the greater of (X) or (Y) multiplied by a fraction, the numerator of which is
the number of days completed in the fiscal year through

 

11



--------------------------------------------------------------------------------

 

the date of the Change in Control of the Company and the denominator of which is
three hundred sixty-five (365), where (X) is the Executive’s target annual bonus
established under the Company’s Performance Achievement Plan or Incentive
Compensation Plan (or any successor bonus program) for that fiscal year and (Y)
is the amount of bonus that the Executive would be entitled to under the
Company’s Performance Achievement Plan or Incentive Compensation Plan (or any
successor bonus program) for that fiscal year assuming that the Executive’s
employment had not terminated and based on performance through the date of the
Change in Control of the Company relative to the pre-approved performance goals
for that year; plus

 

  (B) the Executive’s Bonus Amount multiplied by a fraction, the numerator of
which is the number of days completed in the fiscal year following the date of
the Change in Control of the Company through the Effective Date of Termination
and the denominator of which is three hundred sixty-five (365).

 

  (ii) If the Effective Date of Termination occurs in a fiscal year following
the fiscal year in which the Change in Control of the Company occurs, then such
amount shall equal the Executive’s Bonus Amount multiplied by a fraction, the
numerator of which is the number of days completed in the fiscal year in which
the Effective Date of Termination occurs through the Effective Date of
Termination and the denominator of which is three hundred sixty-five (365).

 

  (d)

A continuation of the Executive’s medical coverage, dental coverage, and group
term life insurance for the Executive, his spouse, and his eligible dependents
for the three (3) years following the Executive’s Effective Date of Termination;
provided that such continuation of coverage shall run concurrently with COBRA
continuation or similar state law continuation periods; and provided further
that the continuation of such coverage shall be discontinued prior to the end of
the three (3) year period in the event the Executive has available substantially
similar benefits from a subsequent employer, as reasonably determined by the
Committee. Except as provided in the next sentence, such benefits shall be
provided to the Executive at the same premium cost, and at the same coverage
level, as in effect as of the Executive’s Effective Date of Termination.
However, in the event the premium cost and/or level of coverage shall change for
all employees of the Company, the cost and/or coverage level, likewise, shall
change for the Executive in a corresponding manner. The continuation of coverage
for the period contemplated by this Section 4.4(d) shall be coordinated with and
paid secondary to any benefits that the Executive, his spouse, or his dependent
receives from another employer or from Medicare (following the Executive’s, his
spouse’s, and/or his dependent’s entitlement to Medicare benefits) to the
maximum extent permissible under relevant law. Notwithstanding the foregoing

 

12



--------------------------------------------------------------------------------

 

provisions of this Section 4.4(d), if the Executive is eligible to commence
benefits under the Company’s Special Officer Retiree Medical Plan (“SORMP”) as
of the Effective Date of Termination, then the Executive shall receive medical
and dental continuation coverage pursuant to the SORMP instead of the
continuation coverage contemplated by the foregoing provisions of this Section
4.4(d). Any other continuation of medical, dental, or group term life insurance
that the Executive may otherwise be entitled to upon or following his Effective
Date of Termination in accordance with the express terms of a Company welfare
benefit plan shall not give rise to an offset pursuant to Section 4.4(g) and
shall not be deemed to duplicate the benefits of the continuation coverage
contemplated by this Section 4.4(d).

 

  (e) A lump-sum cash amount equal to (i) minus (ii), with (i) and (ii)
determined as follows:

 

  (i) equals the actuarial present value equivalent of the aggregate benefits
accrued by the Executive as of his Effective Date of Termination under the
qualified defined benefit pension plan or plans in which the Executive
participates (the “qualified plan”), and under any and all supplemental defined
benefit retirement plans in which the Executive participates, calculated as if
the Executive’s employment continued for three (3) full years following the
Executive’s Effective Date of Termination (i.e., the Executive receives three
(3) additional years of vesting and benefit accruals, including, if the
Executive is a participant in a cash balance plan, three years of projected
post-termination interest credits based on the interest rate in affect at
termination, and his age is also increased three (3) years from his age as of
his Effective Date of Termination); provided, however, that for purposes of
determining “Final Average Pay” under such plans, the Executive’s actual pay
history as of the Effective Date of Termination shall be used; and

 

  (ii) equals the actuarial present value equivalent of the aggregate benefits
payable to the Executive as of his Effective Date of Termination under the
qualified plan and under any and all supplemental defined benefit retirement
plans in which the Executive participates, calculated assuming that the
Executive retired and went into pay status under the terms of such plans on or
as soon as possible after his Effective Date of Termination.

 

The intent of this Section 4.4(e) is that the qualified plan and any
supplemental defined benefit retirement plan benefits will be paid in the normal
course under the terms of those plans, with the additional benefits payable as a
result of the imputation of age and service under this provision being paid from
this Agreement. The Executive shall also be entitled to an additional three (3)
years of age and service to count towards eligibility under one or more of the
Company retiree medical programs for which the Executive would have been
eligible absent any such termination.

 

13



--------------------------------------------------------------------------------

  (f) Reimbursement by the Company for the costs of all outplacement services
obtained by the Executive within the one (1) year period after the Effective
Date of Termination; provided, however, that the total reimbursement shall be
limited to an amount equal to fifteen percent (15%) of the Executive’s Base
Salary as of the Effective Date of Termination.

 

  (g) An amount equal to three (3) times the greater of: (i) the annual value of
the perquisites provided to the Executive under the Company’s Executive
Perquisite Program as such program is in effect at the start of the Protected
Period corresponding to the Change in Control of the Company, or (ii) the annual
value of the perquisites provided to the Executive under the Company’s Executive
Perquisite Program as such program is in effect immediately before the Effective
Date of Termination. The Company shall determine the annual value of such
perquisites on a reasonable basis. This Section 4.4(g) is not intended to
provide for the duplication of any welfare benefits that are otherwise provided
by Section 4.4(d) or which would otherwise continue for three (3) years or more
following the Executive’s Effective Date of Termination. For example, if a
welfare benefit otherwise provided by Section 4.4(d) is also included in the
Executive Perquisite Program, such welfare benefit shall be excluded from the
Executive Perquisite Program for purposes of the calculations pursuant to this
Section 4.4(g).

 

4.5. Termination for Total and Permanent Disability. Except as provided in
Section 4.3(b), termination of the Executive’s employment due to Disability is
not a Qualifying Termination. However, if immediately prior to the condition or
event leading to, or the commencement of, the Disability of the Executive, the
Executive would have experienced a Qualifying Termination if he had terminated
at that time, then upon termination of his employment for Disability he shall be
entitled to the benefits provided by this Agreement for a Qualifying
Termination.

 

4.6. Termination for Retirement or Death. Termination of the Executive’s
employment due to death or, except as provided in Section 4.3(b), retirement is
not a Qualifying Termination. However, if immediately prior to the Executive’s
retirement (but not death), the Executive would have experienced a Qualifying
Termination if he had terminated at that time, then upon his retirement he shall
(subject to Section 4.3(e)) be entitled to the benefits provided by this
Agreement for a Qualifying Termination.

 

4.7. Termination for Cause or by the Executive Other Than for Good Reason
Termination of the Executive’s employment by the Company for Cause or, except as
provided in Section 4.3(b), by the Executive other than for Good Reason does not
constitute a Qualifying Termination.

 

4.8. Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by a Notice of Termination. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

14



--------------------------------------------------------------------------------

Article 5.   Form and Timing of Severance Benefits; Tax Withholding; Funding of
Rabbi Trust

 

5.1. Form and Timing of Severance Benefits. The Severance Benefits described in
Section 4.4(a), 4.4(b), 4.4(c), 4.4(e), and 4.4(g) shall be paid in cash to the
Executive in a single lump sum as soon as practicable following the Effective
Date of Termination, but in no event beyond thirty (30) days from such date.

 

5.2. Withholding of Taxes. The Company shall be entitled to withhold from any
amounts payable under or pursuant to this Agreement all taxes as legally shall
be required (including, without limitation, any United States Federal taxes, and
any other state, city, or local taxes).

 

5.3. Funding of Rabbi Trust. To the extent the Company is obligated to make a
contribution to any rabbi trust, pursuant to the express terms of such trust,
upon or with respect to a Protected Period or the occurrence of a Change in
Control, the Company shall make such required contribution in accordance with
the terms of such trust.

 

Article 6.   Excise Tax Gross-Up

 

6.1. Equalization Payment. If upon or following a Change in Control, the tax
imposed by Section 4999 of the Code or any similar or successor tax (the “Excise
Tax”) applies, solely because of the Change in Control, to any payments,
benefits and/or amounts received by the Executive as Severance Benefits or
otherwise, including, without limitation, any fees, costs and expenses paid
under Article 9 of this Agreement and/or any amounts received or deemed
received, within the meaning of any provision of the Code, by the Executive as a
result of (and not by way of limitation) any automatic vesting, lapse of
restrictions and/or accelerated target or performance achievement provisions, or
otherwise, applicable to outstanding grants or awards to the Executive under any
of the Company’s incentive plans, including without limitation, the 2001
Long-Term Incentive Stock Plan, the 1993 Long Term Incentive Stock Plan, the
1987 Long Term Incentive Plan and the 1981 Long-Term Incentive Plan, the Company
shall pay in cash to the Executive or for the Executive’s benefit as provided
below an additional amount or amounts (the “Gross-Up Payment(s)”) such that the
net amount retained by the Executive after the deduction of any Excise Tax on
such payments, benefits and/or amounts so received and any Federal, state and
local income tax and Excise Tax upon the Gross-Up Payment(s) provided for by
this Section 6.1 shall be equal to such payments, benefits and/or amounts so
received had they not been subject to the Excise Tax. Such payment(s) shall be
made by the Company to the Executive or applicable taxing authority on behalf of
the Executive as soon as practicable following the receipt or deemed receipt of
any such payments, benefits and/or amounts so received, and may be satisfied by
the Company making a payment or payments on Executive’s account in lieu of
withholding for tax purposes but in all events shall be made within thirty (30)
days of the receipt or deemed receipt by the Executive of any such payment,
benefit and/or amount.

 

6.2. Calculation of Gross-Up Payment. The determination of whether a Gross-Up
Payment is required pursuant to this Article 6 and the amount of any such
Gross-Up Payment shall be determined in writing (the “Determination”) by a
nationally-recognized certified public

 

15



--------------------------------------------------------------------------------

accounting firm selected by the Company (the “Accounting Firm”). The Accounting
Firm shall provide its Determination in writing, together with detailed
supporting calculations and documentation and any assumptions used in making
such computation, to the Company and the Executive within twenty (20) days of
the Effective Date of Termination. Within twenty (20) days following delivery of
the Accounting Firm’s Determination, the Executive shall have the right, at the
Company’s expense, to obtain the opinion of an “outside counsel,” which opinion
need not be unqualified, which sets forth: (i) the amount of the Executive’s
“annualized includible compensation for the base period” (as defined in Code
Section 280G(d) (1)); (ii) the present value of the Total Payments; (iii) the
amount and present value of any “excess parachute payment;” and (iv) detailed
supporting calculations and documentation and any assumptions used in making
such computations. The opinion of such outside counsel shall be supported by the
opinion of a nationally-recognized certified public accounting firm and, if
necessary or required by the Company, a firm of nationally-recognized executive
compensation consultants. The outside counsel’s opinion shall be binding upon
the Company and the Executive and shall constitute the “Determination” for
purposes of this Article 6 instead of the initial determination by the
Accounting Firm. The Company shall pay (or, to the extent paid by the Executive,
reimburse the Executive for) the certified public accounting firm’s and, if
applicable, the executive compensation consultant’s reasonable and customary
fees for rendering such opinion. For purposes of this Section 6.2, “outside
counsel” means a licensed attorney selected by the Executive who is recognized
in the field of executive compensation and has experience with respect to the
calculation of the Excise Tax; provided that the Company must approve the
Executive’s selection, which approval shall not be unreasonably withheld.

 

6.3. Computation Assumptions. For purposes of determining whether any payments,
benefits and/or amounts, including amounts paid as Severance Benefits, will be
subject to Excise Tax, and the amount of any such Excise Tax:

 

  (a) Any other payments, benefits and/or amounts received or to be received by
the Executive in connection with or contingent upon a Change in Control of the
Company or the Executive’s termination of employment (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement with the
Company, or with any Person whose actions result in a Change in Control of the
Company or any Person affiliated with the Company or such Persons) shall be
combined to determine whether the Executive has received any “parachute payment”
within the meaning of Section 280G(b)(2) of the Code, and if so, the amount of
any “excess parachute payments” within the meaning of Section 280G(b)(1) that
shall be treated as subject to the Excise Tax, unless in the opinion of the
person or firm rendering the Determination, such other payments, benefits and/or
amounts (in whole or in part) do not constitute parachute payments, or such
excess parachute payments represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax;

 

  (b) The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the person or firm rendering the Determination in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

16



--------------------------------------------------------------------------------

  (c) The compensation and benefits provided for in Section 4.4 herein, and any
other compensation earned prior to the Effective Date of Termination by the
Executive pursuant to the Company’s compensation programs (if such payments
would have been made in the future in any event, even though the timing of such
payment is triggered by the Change in Control), shall for purposes of the
calculation pursuant to this Section 6.3 be deemed to be reasonable; and

 

  (d) The Executive shall be deemed to pay Federal income taxes at the highest
marginal rate of Federal income taxation in the calendar year in which the
Gross-Up Payment is to be made. Furthermore, the computation of the Gross-Up
Payment shall assume (and adjust for the fact) that (i) there is a loss of
miscellaneous itemized deductions under Section 67 of the Code (or analogous
federal or state provisions) on account of the Gross-Up Payment and (ii) a loss
of itemized deductions under Section 68 of the Code (or analogous federal or
state provisions) on account of the Gross-Up Payment. The computation of the
Gross-Up Payment shall take into account any reduction in the Gross-Up Payment
due to the Executive’s share of the hospital insurance portion of FICA and any
state withholding taxes (other than any state withholding tax for income tax
liability). The computation of the state and local income taxes applicable to
the Gross-Up Payment shall be based on the highest marginal rate of taxation in
the state and locality of the Executive’s residence on the Effective Date of
Termination, and shall take into account the maximum reduction in Federal income
taxes that could be obtained from the deduction of such state and local taxes.

 

6.4. Executive’s Obligation to Notify Company. The Executive shall promptly
notify the Company in writing of any claim by the Internal Revenue Service (or
any successor thereof) or any state or local taxing authority (individually or
collectively, the “Taxing Authority”) that, if successful, would require the
payment by the Company of a Gross-Up Payment in excess of any Gross-Up Payment
as originally set forth in the Determination. If the Company notifies Executive
in writing that it desires to contest such claim, the Executive shall: (a) give
the Company any information reasonably requested by the Company relating to such
claim; (b) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company that is reasonably acceptable to Executive;
(c) cooperate with the Company in good faith in order to effectively contest
such claim; and (d) permit the Company to participate in any proceedings
relating to such claim; provided that the Company shall bear and pay directly
all attorneys fees, costs and expenses (including additional interest, penalties
and additions to tax) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for all taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax imposed in relation to such claim and in relation to the
payment of such costs and expenses or indemnification. Without limitation on the
foregoing provisions of this Section 6.4, and to the extent its actions do not
unreasonably interfere with or prejudice the Executive’s disputes with the
Taxing Authority as to other issues, the Company shall control all proceedings
taken in connection with such contest and, in its reasonable discretion, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the Taxing Authority in respect of such claim and may, at its
sole option, either direct the Executive

 

17



--------------------------------------------------------------------------------

to pay the tax, interest or penalties claimed and sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance an amount equal to
such payment to the Executive, on an interest-free basis, and shall indemnify
and hold the Executive harmless, on an after-tax basis, from all taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax imposed with respect to such advance or with respect to any
imputed income with respect to such advance, as any such amounts are incurred;
and, further, provided, that any extension of the statute of limitations
relating to payment of taxes, interest, penalties or additions to tax for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount; and, provided,
further, that any settlement of any claim shall be reasonably acceptable to the
Executive and the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue.

 

6.5. Subsequent Recalculation. In the event of a binding or uncontested
determination by the Taxing Authority that adjusts the computation set forth in
the Determination so that the Executive did not receive the greatest net benefit
required pursuant to Section 6.1, the Company shall reimburse the Executive as
provided herein for the full amount necessary to place the Executive in the same
after-tax position as he would have been in had no Excise Tax applied. In the
event of a binding or uncontested determination by the Taxing Authority that
adjusts the computation set forth in the Determination so that the Executive
received a payment or benefit in excess of the amount required pursuant to
Section 6.1, then the Executive shall promptly pay to the Company (without
interest) the amount of such excess.

 

Article 7.   The Company’s Payment Obligation

 

7.1. Payment of Obligations Absolute. Except as provided in Sections 4.3(g) and
5.2 and in Article 6, the Company’s obligation to make the payments and the
arrangements provided for herein shall be absolute and unconditional, and shall
not be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Company shall be final, and the Company shall not seek to
recover all or any part of such payment from the Executive or from whomsoever
may be entitled thereto, for any reasons whatsoever, except as otherwise
provided in Article 6 or Article 9.

 

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 4.4(d).

 

18



--------------------------------------------------------------------------------

7.2. Contractual Right to Benefits. This Agreement establishes and vests in the
Executive a contractual right to the benefits to which he or she is entitled
hereunder. The Company expressly waives any ability, if possible, to deny
liability for any breach of its contractual commitment hereunder upon the
grounds of lack of consideration, accord and satisfaction or any other defense.
In any dispute arising after a Change in Control as to whether the Executive is
entitled to benefits under this Agreement, there shall be a presumption that the
Executive is entitled to such benefits and the burden of proving otherwise shall
be on the Company. However, nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

 

7.3. Pension Plans; Duplicate Benefits. All payments, benefits and amounts
provided under this Agreement shall be in addition to and not in substitution
for any pension rights under the Company’s tax-qualified pension plan,
supplemental retirement plans, nonqualified deferred compensation plans, and any
disability, workers’ compensation or other Company benefit plan distribution
that the Executive is entitled to at his or her Effective Date of Termination.
Notwithstanding the foregoing, this Agreement shall not create an inference that
any duplicate payments shall be required. No payments made pursuant to this
Agreement shall be considered compensation for purposes of any such benefit
plan; provided that any amount paid pursuant to Section 4.4(c) shall not be
subject to such limitation. Payment of the Executive’s accrued and unpaid Base
Salary and accrued vacation pay through the Executive’s Effective Date of
Termination shall be deemed to not duplicate any benefit contemplated by this
Agreement and shall not result in an offset pursuant to Section 4.3(g). Any
acceleration of vesting, lapse of restrictions and/or payout occasioned by a
Change in Control pursuant to the provisions of any long-term incentive plan
and/or individual award agreement under such a long-term incentive plan shall be
deemed to not duplicate any benefit contemplated by this Agreement and shall not
result in an offset pursuant to Section 4.3(g).

 

Article 8.   Trade Secrets; Non-Solicitation and Non-Disparagement

 

By executing this Agreement and again by receiving any benefits provided for by
this Agreement, the Executive agrees follows:

 

  (a)

In the course of performing his or her duties for the Company, the Executive
will receive, and acknowledges that he or she has received, confidential
information, including without limitation, information not available to
competitors relating to the Company’s existing and contemplated financial plans,
products, business plans, operating plans, research and development information,
and customer information, all of which is hereinafter referred to as “Trade
Secrets.” The Executive agrees that he or she will not, either during his or her
employment or subsequent to the termination of his or her employment with the
Company, directly or indirectly disclose, publish or otherwise divulge any Trade
Secret of the Company or any of its affiliates to anyone outside the Company, or
use such information in any manner which would adversely affect the business or
business prospects of the Company, without prior written authorization from the
Company to do so. The Executive further agrees that if, at the time of the
termination of his or her employment with the Company, he or she is in
possession of any documents or other written or electronic materials
constituting, containing or reflecting Trade Secrets, the Executive will return
and surrender all such

 

19



--------------------------------------------------------------------------------

 

documents and materials to the Company upon leaving its employ. The restrictions
and protection provided for in this Section 8(a) shall be in addition to any
protection afforded to Trade Secrets by law or equity and in addition to any
protection afforded to Trade Secrets by any other agreement between the
Executive and the Company.

 

  (b) For a period of one year following the termination of the Executive’s
employment with the Company, the Executive shall not, directly or indirectly
through, aid, assistance or counsel, on the Executive’s own behalf or on behalf
of another person or entity (i) contact, solicit or offer to hire any person who
was, within a period of six months prior to the termination of the Executive’s
employment with the Company, employed by the Company or one of its subsidiaries,
or (ii) by any means issue or communicate any private or public statement that
may be critical or disparaging of the Company or any of its affiliates, or any
of their respective products, services, officers, directors or employees.

 

Article 9.   Claims Procedure

 

9.1. Committee Review. The Executive or, in the event of the Executive’s death,
the Executive’s Beneficiary (as applicable, the “Claimant”) may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from this Agreement. Such claim shall be
delivered to the Committee care of the Company in accordance with the notice
provisions of Section 11.6. If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within sixty (60) days after
such notice was received by the Claimant. All other claims must be made within
two hundred and seventy (270) days of the date on which the event that caused
the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

 

9.2. Notification of Decision. The Committee shall consider a Claimant’s claim
pursuant to Section 9.1 within a reasonable time, but no later than ninety (90)
days after receiving the claim. If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

20



--------------------------------------------------------------------------------

  (ii) specific reference(s) to pertinent provisions of this Agreement upon
which such denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  (iv) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

  (v) a statement of the Claimant’s right to seek arbitration pursuant to
Section 9.4.

 

9.3. Pre and Post-Change in Control Procedures. With respect to claims made
prior to the occurrence of a Change in Control, a Claimant’s compliance with the
foregoing provisions of this Article 9 is a mandatory prerequisite to a
Claimant’s right to commence arbitration pursuant to Section 9.4 with respect to
any claim for benefits under this Agreement. With respect to claims made upon
and after the occurrence of a Change in Control, the Claimant may proceed
directly to arbitration in accordance with Section 9.4 and need not first
satisfy the foregoing provisions of this Article 9.

 

9.4. Arbitration of Claims. All claims or controversies arising out of or in
connection with this Agreement, that the Company may have against any Claimant,
or that any Claimant may have against the Company or against its officers,
directors, employees or agents acting in their capacity as such, shall, subject
to the initial review provided for in the foregoing provisions of this Article 9
that are effective with respect to claims brought prior to the occurrence of a
Change in Control, be resolved through arbitration as provided in this Section
9.4. The decision of an arbitrator on any issue, dispute, claim or controversy
submitted for arbitration, shall be final and binding upon the Company and the
Claimant and that judgment may be entered on the award of the arbitrator in any
court having proper jurisdiction. The arbitrator shall review de novo any claim
previously considered by the Committee pursuant to Section 9.1.

 

All expenses of such arbitration, including the fees and expenses of the counsel
for the Executive, shall be advanced and borne by the Company; provided,
however, that if it is finally determined that the Claimant did not commence the
arbitration in good faith and had no reasonable basis therefore, the Claimant
shall repay all advanced fees and expenses and shall reimburse the Company for
its reasonable legal fees and expenses in connection therewith.

 

Except as otherwise provided in this procedure or by mutual agreement of the
parties, any arbitration shall be administered: (1) in accordance with the
then-current Model Employment Arbitration Procedures of the American Arbitration
Association (“AAA”) before an arbitrator who is licensed to practice law in the
state in which the arbitration is convened; or (2) if locally available, the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the
JAMS procedures then in effect. The party who did not initiate the claim can
designate between

 

21



--------------------------------------------------------------------------------

JAMS or AAA (the “Tribunal”). The arbitration shall be held in the city in which
the Claimant is or was last employed by the Company in the nearest Tribunal
office or at a mutually agreeable location. Pre-hearing and post-hearing
procedures may be held by telephone or in person as the arbitrator deems
necessary.

 

The arbitrator shall be selected as follows: if the parties cannot agree on an
arbitrator, the Tribunal (JAMS or AAA) shall then provide the names of nine (9)
available arbitrators experienced in business employment matters along with
their resumes and fee schedules. Each party may strike all names on the list it
deems unacceptable. If more than one common name remains on the list of all
parties, the parties shall strike names alternately until only one remains. The
party who did not initiate the claim shall strike first. If no common name
remains on the lists of the parties, the Tribunal shall furnish an additional
list or lists until an arbitrator is selected.

 

The arbitrator shall interpret this Agreement, any applicable Company policy or
rules and regulations, any applicable substantive law (and the law of remedies,
if applicable) of the state in which the claim arose, or applicable federal law.
In reaching his or her decision, the arbitrator shall have no authority to
change or modify any lawful Company policy, rule or regulation, or this
Agreement. The arbitrator, and not any federal, state or local court or agency,
shall have exclusive and broad authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to, any claim that all or any part of this Agreement
is voidable.

 

The arbitrator shall have authority to entertain a motion to dismiss and/or
motion for summary judgment by any party and shall apply the standards governing
such motions under the Federal Rules of Civil Procedure.

 

Each party shall have the right to take the deposition of one individual and any
expert witness(es) designated by another party. Each party shall also have the
opportunity to obtain documents from another party through one request for
production of documents. Additional discovery may be had only when the
arbitrator so orders upon a showing of substantial need. Any disputes regarding
depositions, requests for production of documents or other discovery shall be
submitted to the arbitrator for determination.

 

Each party shall have the right to subpoena witnesses and documents for the
arbitration hearing by requesting a subpoena from the arbitrator. Any such
request shall be served on all other parties, who shall advise the arbitrator in
writing of any objections that the party may have to issuance of the subpoena
within ten (10) calendar days of receipt of the request.

 

At least thirty (30) calendar days before the arbitration, the parties must
exchange lists of witnesses, including any expert(s), and copies of all exhibits
intended to be used at the arbitration.

 

Article 10.   Successors and Assignment

 

10.1. Successors to the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof (the business

 

22



--------------------------------------------------------------------------------

and/or assets of which constitute at least fifty percent (50%) of the total
business and/or assets of the Company) to expressly assume and agree to perform
the Company’s obligations under this Agreement in the same manner and to the
same extent that the Company would be required to perform them if such
succession had not taken place. Failure of the Company to obtain such assumption
and agreement in a written instrument prior to the effective date of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as
they would be entitled to hereunder if they had terminated their employment with
the Company voluntarily for Good Reason. Except for the purpose of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the Executive’s Effective Date of Termination if the Executive so elects,
but any delay or failure by the Executive to so elect shall not be a waiver or
release of any rights hereunder which may be asserted at any time.

 

10.2. Assignment by the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
or her hereunder had he or she continued to live, all such amounts, unless
otherwise provided herein, shall be paid to the Executive’s Beneficiary in
accordance with the terms of this Agreement. If the Executive has not named a
Beneficiary, then such amounts shall be paid to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate.

 

Article 11.   Miscellaneous

 

11.1. Employment Status. Except as may be provided under any other written
agreement between the Executive and the Company, the employment of the Executive
by the Company is “at will,” and, prior to the effective date of a Change in
Control, may be terminated by either the Executive or the Company at any time,
subject to applicable law.

 

11.2. Beneficiaries. The Executive may designate one or more persons or entities
as the primary and/or contingent Beneficiaries of any Severance Benefits owing
to the Executive under this Agreement. The Executive may make or change such
designation at any time, provided that any designation or change thereto must be
in the form of a signed writing acceptable to and received by the Committee.

 

11.3. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

11.4. Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.

 

11.5. Modification. No provision of this Agreement may be modified, waived, or
discharged unless as to the Executive such modification, waiver, or discharge is
agreed to in writing and signed by each affected Executive and by an authorized
member of the Committee or its designee, or by the respective parties’ legal
representatives and successors.

 

23



--------------------------------------------------------------------------------

11.6. Notice. For purposes of this Agreement, notices, including a Notice of
Termination, and all other communications provided for in this Agreement shall
be in writing and shall be deemed to have been duly given when delivered or on
the date stamped as received by the U.S. Postal Service for delivery by
certified or registered mail, postage prepaid and addressed: (i) if to the
Executive, to his latest address as reflected on the records of the Company, and
(ii) if to the Company: Northrop Grumman Corporation, 1840 Century Park East,
Los Angeles, California 90067, Attn: Chief Human Resources Officer, or to such
other address as the Company may furnish to the Executive in writing with
specific reference to this Agreement and the importance of the notice, except
that notice of change of address shall be effective only upon receipt.

 

11.7. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of California shall be the controlling law in all
matters relating to this Agreement. Any statutory reference in this Agreement
shall also be deemed to refer to all applicable final rules and final
regulations promulgated under or with respect to the referenced statutory
provision.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on this
                         day of                             ,             .

 

Northrop Grumman Corporation

     

Executive

By:                                         
                                                       
                                                                               
  

Attest:

                                        
                                                       

Print Name:                                                          

 

24